Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed method of creating slot-shaped perforations in a wellbore in an underground formation, most notably the feature of, “…wherein detonating the conical shaped charge of each perforating gun assembly includes forming, via the corresponding inlay, a modified perforating jet that creates a slot-shaped perforation hole geometry in the underground formation, wherein a respective open area to flow of each slot-shaped perforation hole geometry formed by the conical shaped charges of the corresponding perforating gun assembly is constant among all the slot-shaped perforation hole geometries”, in combination with the other method steps and structure recited in independent method claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641